Citation Nr: 1446298	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-43 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep disturbance.

2.  Entitlement to service connection for a neuropsychological disorder.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for muscle and joint pain.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a cardiovascular disorder manifested by tachycardia.




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served in the Army National Guard and was called to active duty from August 1989 to August 1993, September 1997 to May 1998, and March 2006 to May 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  At his July 30, 2014 Personal Hearing before the undersigned Veterans Law Judge sitting at the RO and in a written statement dated the same, the Veteran withdrew from appellate status the issues of entitlement to service connection for sleep disturbance, a neuropsychological disorder, fibromyalgia, muscle and joint pain, fatigue, and headaches.  

2.  The Veteran's tachycardia, as likely as not, had its onset during a period of active service between March 2006 and May 2006.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issues of entitlement to service connection for sleep disturbance, a neuropsychological disorder, fibromyalgia, muscle and joint pain, fatigue, and headaches, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Tachycardia was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  At the Veteran's July 2014 personal hearing, and before promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for sleep disturbance, a neuropsychological disorder, fibromyalgia, muscle and joint pain, fatigue, and headaches.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  As such, the Board does not have jurisdiction to review them, the claims for service connection for sleep disturbance, a neuropsychological disorder, fibromyalgia, muscle and joint pain, fatigue, and headaches are dismissed.  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999);  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

According to the Veteran's DD Forms 214, the Veteran had a period of active service from March 2006 to May 2006.  The Veteran's service treatment records (STRs) reflect that the Veteran had a pre-enlistment examination in September 2005.  The examination report was void of any cardiovascular complaints, chest pain, or evidence of tachycardia.  The STRs also show that the Veteran developed chest pain and shortness of breath in April 2006 and he was treated for tachycardia.  A May 2006 Statement of Medical Examination and Duty Status report (DD Form 2697) specifically indicates that the Veteran's illness developed while on active duty deployment/mobilization.  The Veteran continues to take medication for this disorder in order to control his symptoms of heart palpitations, shortness of breath, dizziness and chest pain.  

The record reveals the onset of tachycardia during active duty, in the line of duty, as well as current treatment for the same which began immediately following service; therefore, service connection for tachycardia is warranted.  


ORDER

The claims for service connection for sleep disturbance, a neuropsychological disorder, fibromyalgia, muscle and joint pain, fatigue, and headaches are dismissed.  

Service connection for tachycardia is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


